COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              MARY ELIZABETH CLANAHAN
                                                                                   MEMORANDUM OPINION*
              v.      Record No. 1742-13-4                                              PER CURIAM
                                                                                      JANUARY 7, 2014
              SHENANDOAH COUNTY PUBLIC SCHOOLS AND
               VIRGINIA ASSOCIATION OF COUNTIES RISK POOL


                             FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                                (Bradley G. Pollack, on brief), for appellant. Appellant submitting
                                on brief.

                                (John C. Johnson; Frith Anderson & Peake, P.C., on brief), for
                                appellees. Appellees submitting on brief.


                      Mary Elizabeth Clanahan (“claimant”) appeals a decision of the Workers’ Compensation

              Commission finding the evidence insufficient to establish a causal connection between the June

              4, 2010 compensable accident and her migraines and neck conditions.

                      Upon reviewing the opening brief, we affirm the commission’s opinion because claimant

              failed to comply with Rule 5A:20(e), which mandates that the opening brief include “[t]he

              standard of review and the argument (including principles of law and authorities) relating to each

              assignment of error.” Claimant cites no legal authorities supporting her arguments. See Fadness

              v. Fadness, 52 Va. App. 833, 851, 667 S.E.2d 857, 866 (2008) (“If the parties believed that the

              circuit court erred, it was their duty to present that error to us with legal authority to support their

              contention.”); Parks v. Parks, 52 Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Claimant has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992). Accordingly, we affirm the commission’s final opinion, Clanahan v.

Shenandoah Cnty. Pub. Schs., VA00000307592 (Aug. 13, 2013).

                                                                                    Affirmed.




                                           -2-